Citation Nr: 9910720	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-22 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for low back disability 
as secondary to the veteran's service-connected left ankle 
disability.

2.  Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 40 percent disabling.  

3.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Donnie R. Cox, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.  In October 1995, the Department of Veterans Affairs 
(VA) Regional Office (RO) denied a disability rating greater 
than 20 percent for the veteran's left ankle disability.  In 
October 1996, the RO denied service connection for the 
veteran's low back disability as secondary to his 
service-connected left ankle disability.  The veteran and his 
spouse testified during a hearing at the RO in November 1996 
concerning both of these matters, which are now on appeal.  
In a hearing officer decision of February 1997, a 40 percent 
disability rating was assigned for the veteran's left ankle 
disability, effective from October 1994.  The RO denied 
entitlement to specially adapted housing or a special home 
adaptation grant in May 1997.  The veteran appealed this 
matter also.  He presented testimony during a videoconference 
hearing before the undersigned in January 1999.  

It appears from various statements and from evidence 
submitted by the veteran following the January 1999 hearing 
that the veteran may also be raising a claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability.  This 
issue is referred to the RO for action as appropriate.  


REMAND

At the time of the January 1999 hearing videoconference 
hearing, the veteran was afforded 60 days to submit 
additional evidence.  He then submitted evidence which 
concerns each of his claims, but no accompanying waiver of RO 
consideration of this evidence was submitted.  As such, the 
claims must be remanded to the RO for initial consideration 
of this evidence.  See 38 C.F.R. § 19.9 (1998).

In addition, evidence of record suggests different cause and 
effect scenarios in relationship to the veteran's claims.  
For example, some evidence suggests that his 
service-connected left ankle disability might have caused or 
aggravated his low back disability.  Other evidence suggests 
that it might not have caused it.  Some evidence suggests 
that the veteran has disability about his left ankle which is 
not part of the service-connected disability.  Other evidence 
suggests that it is.  He uses a wheelchair, and some evidence 
suggests that it is because of his back and his ankle.  Other 
evidence suggests that it is in part because of 
cardiovascular disease and diabetic peripheral neuropathy.  

Recent medical evidence, moreover, suggests that the 
veteran's service-connected left ankle disability is 
aggravating his cardiovascular disease and his diabetes.  
This evidence, in effect, constitutes claims for secondary 
service connection for cardiovascular disease and diabetes 
pursuant to 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet.App. 439 (1995) (provides for secondary service 
connection for disability to the extent that it is 
chronically made worse/aggravated by a service-connected 
disability).  Since these claims have been raised, they 
should be adjudicated contemporaneous with the issue of 
entitlement to specially adapted housing or a special home 
adaptation grant, because if they are granted, they might 
improve the chance of the veteran's success with the latter 
claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should assist the veteran 
pursuant to 38 C.F.R. § 3.158 (1998) by 
attempting to obtain and incorporate 
into the claims folder any additional 
medical records of treatment which the 
veteran indicates are outstanding and 
relevant to his claims.  

2.  Thereafter, a VA orthopedic 
examination should be conducted.  The 
examiner should indicate what left lower 
extremity clinical impairment is present 
as a result of the veteran's 
service-connected left ankle fracture 
disability.  The claims folder must be 
thoroughly reviewed.  The examiner 
should also render an opinion with 
reasons as to whether or not there is 
low back disability which can be 
attributed to the service-connected left 
ankle disability, and specify its 
nature, extent, and severity.  If the 
low back disability is believed to have 
been produced only in part by the 
service-connected left ankle disability, 
the amount that is believed to be due to 
the left ankle disability should be 
estimated, and reasons should be 
provided.  The examiner should also 
opine as to whether, and if so, the 
extent to which, there may be impairment 
affecting the veteran's left lower 
extremity other than that due to the 
service-connected left ankle disability, 
such as diabetic neuropathy or other 
disorder.  All pertinent tests and 
studies should be conducted, and the 
results thereof should be reported in 
detail.

3.  A VA internal medicine examination 
should be conducted.  The physician must 
review the veteran's claims folder, 
examine the veteran as necessary, and 
thereafter render opinions with reasons 
as to whether or not the veteran's 
cardiovascular and endocrine 
disabilities have been made chronically 
worse by his service-connected left 
ankle disability, and if it is felt that 
they have been, a reasoned estimate as 
to the degree of increased 
cardiovascular disability and diabetes 
disability brought about by the 
service-connected left ankle disability 
should be furnished.

4.  After ensuring that the above has 
been satisfactorily completed, the RO 
shall again consider the matters on 
appeal, and adjudicate the claims for 
service connection for cardiovascular 
disease and diabetes, in light of 
38 C.F.R. § 3.310(a) (see Allen, supra), 
and in light of all the evidence of 
record.  

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case which 
contains all necessary information, and 
they should be given the opportunity to 
respond.  If service connection is 
denied for cardiovascular disease and/or 
diabetes, the veteran should be advised 
of those decisions and of his right to 
appeal them.  If he appeals them, they 
should be processed accordingly.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
the claims.  The veteran need take no action unless otherwise 
notified.  On remand, the veteran is free to submit 
additional evidence and argument on any matters at issue.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	D. C. Spickler
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


